United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3382
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                            Richard Harris Bear Runner

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the District of South Dakota - Western
                                   ____________

                             Submitted: April 15, 2022
                               Filed: June 13, 2022
                                  [Unpublished]
                                  ____________

Before COLLOTON, MELLOY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      A jury convicted Richard Harris Bear Runner of Assault Resulting in Serious
Bodily Injury and Assault with a Dangerous Weapon. He was sentenced to 57
months’ imprisonment to be followed by 3 years’ supervised release. He has since
been subject to revocation five times due to failures to comply with the terms of
supervised release. He presently appeals his fifth revocation sentence: a within-the-
Guidelines-range sentence of 9 months’ incarceration and 1 year of additional
supervised release.

      Mr. Bear Runner identifies no procedural error, appealing only the substantive
reasonableness of his revocation sentence. He argues specifically that his revocation
sentence is too harsh given the fact that his violation was a Grade C violation based
on a failure to participate in court-ordered cognitive-behavior training. He also
argues the district court1 erred by not properly weighing mitigating circumstances
such as COVID-19 disruptions and the death of his father.

       We review the substantive reasonableness of a revocation sentence for abuse
of discretion, affording broad discretion to the district court for reasons well
illustrated in the present case. See United States v. DeMarrias, 895 F.3d 570, 572–74
(8th Cir. 2018). Here, the experienced district court judge possessed extensive
knowledge of Mr. Bear Runner’s case, the nature of his supervised release violation,
and the role of cognitive-behavior training in relation to the permissible goals of
sentencing. The same judge had imposed Mr. Bear Runner’s initial sentence and
previously had revoked his supervised release. The district court emphasized the
need for supervised release and training to address potential domestic violence
—behavior the district court described as similar to the underlying offense. Because
there was no failure to consider important factors, no consideration of impermissible
factors, and no clear error of judgment, we find no abuse of discretion. See United
States v. Moore, 565 F.3d 435, 438 (8th Cir. 2009).

      We affirm the judgment of the district court.
                      ______________________________



      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.

                                         -2-